Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 1, 2, 9, 10, 17, and 18 are objected to because of the following informalities:  “bigdata” should read as “big data.”  Appropriate correction is required.
Claims 9 and 17 are objected to because of the following informalities:  in the limitation directed to requesting a solution bot for a resolution, the extra comma between “service desk” and “a solution bot” should be deleted.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 1:
bigdata processing module configured to
receive
harmonize
derive
first communication interface configured to
receive
send
Claim 2:
a plurality of adaptors…configured to
fetch
communicate
Claim 4:
big data storage structure…configured to store
Claim 5:
data fetching module configured to retrieve
a second communication interface configured to provide
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations 
Claim 1:
bigdata processing module configured to
receive
harmonize
derive
first communication interface configured to
receive
send
Claim 2:
a plurality of adaptors…configured to
fetch
communicate
Claim 4:
big data storage structure…configured to store
Claim 5:
data fetching module configured to retrieve
processing module configured to 
analzye 
identify
a second communication interface configured to provide
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification fails to provide explicit disclosure of the corresponding structure for any of the claimed invocations.  At most, the specification only provides disclosure that the processing module of the automated digital service desk is artificial intelligence.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 1 – 8, the Examiner asserts that the specification, as originally filed, fails to adequately disclose the corresponding structural elements that comprise the system for performing the functions of receive, harmonize, derive, send, fetch, communicate, store, retrieve, and provide.  Upon review of the specification, the Examiner asserts that although the specification has adequately provided explanations of which modules are responsible for performing the aforementioned functions, the specification fails to provide the corresponding structure that each of the invocations represent, thereby preventing from one of skill in the art to determine the structure that the applicant was in possession of for the claimed system.  Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities of possible structural components and combinations that can comprise the system without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of how the system could be structurally configured.  That is to say, the applicant is attempting to claim the entire genus of structural configurations, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of structural configurations, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of system configurations is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receive service related data from entities of an enterprise (Claim 3 recites that an entity can be personnel, i.e. humans); harmonize (in light of the specification, harmonize is understood to be normalizing) a service related data based on at least one of entity specific rules, entity related properties, enterprise related policies, and enterprise related procedures; derive a service need associated with the entity based on predefined enterprise rules; receive the service need; send a request for industry standard data to the service need; identify predefined technology area, predefined application area and device category associated with the service need upon receiving an updated set of technology areas, application areas and device categories associated with the service need; enable provisioning of a resolution; identify a specific service provider organization and specific resolver group capable of resolving a service need; assign the service need to a specific resolve group for enabling a resolution if a resolution was not previously provided.  The invention is directed towards the abstract idea of troubleshooting via customer support services, which corresponds to “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind, e.g., providing information concerning an identified issue and referring to known information in order to compare the identified issue against known information so as to provide a resolution to the identified issue.
The limitations of receive service related data from entities of an enterprise (Claim 3 recites that an entity can be personnel, i.e. humans); harmonize (in light of the specification, harmonize is understood to be normalizing) a service related data based on at least one of entity specific rules, entity related properties, enterprise related policies, and enterprise related procedures; derive a service need associated with the entity based on predefined enterprise rules; receive the service need; send a request for industry standard data to the service need; identify predefined technology area, predefined application area and device category associated with the service need upon receiving an updated set of technology areas, application areas and device categories associated with the service need; enable provisioning of a resolution; identify a specific service provider organization and specific resolver group capable of resolving a service need; assign the service need to a specific resolve group for enabling a resolution if a resolution was not previously provided, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium and a plurality of modules to perform the aforementioned functions/steps that comprise the abstract idea.  That is, other than reciting a generic processor executing computer code stored on a computer medium and a plurality of modules to perform the aforementioned functions/steps that comprise the abstract idea nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium and a plurality of modules to perform the aforementioned functions/steps that comprise the abstract idea in the context of this claim encompasses a user can observe how users are behaving, feeling, and the like during an interaction and use this information in order to determine an intent by comparing previously acquired information with current information, identifying similarities, and determining how the current interaction will most likely play out.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium and a plurality of modules to perform the aforementioned functions/steps that comprise the abstract idea to receive, store, and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. reviewing and comparing received information against known information in order to identify a match that would result in the resolution of an identified problem. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium and a plurality of modules to perform the aforementioned functions/steps that comprise the abstract idea can perform the insignificant extra solution steps of receiving, storing and transmitting information (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium and a plurality of modules to perform the aforementioned functions/steps that comprise the abstract idea.  Although the claim recites a plurality of modules and an automated digital service desk, the Examiner asserts that the recited technology is merely being used to receive, store, and transmit information in order to perform operations that a customer support representative performs.  With regards to the automated digital service desk, as currently presented in the claims, the Examiner asserts that the automated digital service desk has been generically recited in order to perform generic operations that comprise the receiving of information in order to compare it against known information so as to identify a match and, if a match is not found, notifying a human in order to provide assistance.  As currently claimed, this amounts to a first human, e.g., Tier 1 support, not being able to find an answer based on their limited knowledge, experience, and provided information of typical or simple problems and requesting support from a higher tier or more knowledgeable human to resolve the issue they were not able to resolve.  Although the specification does disclose the utilization of artificial intelligence, the claims, as currently presented, are not narrow enough to be limited to such an interpretation.  Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium and a plurality of modules to perform the aforementioned functions/steps that comprise the abstract idea to perform the steps of receive service related data from entities of an enterprise (Claim 3 recites that an entity can be personnel, i.e. humans); harmonize (in light of the specification, harmonize is understood to be normalizing) a service related data based on at least one of entity specific rules, entity related properties, enterprise related policies, and enterprise related procedures; derive a service need associated with the entity based on predefined enterprise rules; receive the service need; send a request for industry standard data to the service need; identify predefined technology area, predefined application area and device category associated with the service need upon receiving an updated set of technology areas, application areas and device categories associated with the service need; enable provisioning of a resolution; identify a specific service provider organization and specific resolver group capable of resolving a service need; assign the service need to a specific resolve group for enabling a resolution if a resolution was not previously provided amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 and 4 is simply directed toward reciting additional generic technology and applying it to the abstract idea in order to perform insignificant extra solution activities.
Claims 3 and 7 is simply directed towards descriptive subject matter.
Claims 5, 6, and 8 recites elements similar to what has already been discussed above.
The remaining claims are similar to what has already been discussed above and, therefore, refers to and incorporates the analysis provided above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for providing customer support by way of providing a solution to an identified problem.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US PGPub 2017/0032281 A1) in view of Klein et al. (US PGPub 2018/0007204 A1).
In regards to claims 1, 9, and 17, Hsu discloses (Claim 1) a system comprising; (Claim 9) a computer-implemented method, comprising; (Claim 17) a non-transitory computer readable medium having stored thereon instructions for resolving service needs of an enterprise comprising machine executable code which when executed by at least one processor, causes the processor to perform steps comprising:
a bigdata processing module configured to (¶ 57, 63, 64, 66, 117 wherein the system utilizes big data): 
receive a plurality of service related data from a network interface communicatively coupled to a plurality of entities of an enterprise (Fig. 2, 6; ¶ 54, 65 wherein the system receives service related data over a communication network coupled to a plurality of machinery and a plurality of fabricators); and 
harmonize a service related data associated with an entity into a plurality of meaningful data units based on at least one of entity specific rules, entity related properties, enterprise related policies, and enterprise related procedures (¶ 65, 79, 91, 118, 119 wherein the collected information is formatted into a standardized or structured form useable by the system and/or personnel and based on at least machinery related properties); 
derive at least one service need associated with the entity from the plurality of meaningful data units based on predefined enterprise rules (¶ 44, 54, 55, 60, 65, 71, 72 wherein, based on the collected, formatted and analyzed information, the system determines a service need, which is further based on rules/policies of the machinery’s corresponding fabricator); and 
In regards to:
an automated digital service desk comprising (¶ 66, 72, 74, 78 wherein the system includes an analytic platform is provided): 
a first communication interface configured to
(¶ 66, 72, 74, 78 wherein the system includes an analytic platform which further includes a communication interface): 
receive the at least one service need from the bigdata processing module (¶ 44, 55, 72, 79, 92, 109 wherein the analytic platform receives information pertaining to servicing needs, which can be based on fault information, for the machinery); and
send a request for industry standard data related to the at least one service need to a digital research expert (¶ 65, 117, 118, 119 wherein the analytic platform has access to a plurality of information sources and where an information source provides the analytic platform with information pertaining to industry and/or fabricator standards information in order to allow the analytic platform to determine the specifics of a determined fault for the particular piece of machinery); and 
at least one processor configured to (¶ 110 wherein the system includes a processor): 
identify one or more predefined technology area, predefined application area, and device category, associated with the at least one service need upon receiving an updated set of technology areas, application areas, and device categories associated with the at least one service need from a digital research expert (¶ 59, 60, 69, 71 wherein the system identifies at least a device category for the associated service need upon receiving updated information regarding the device category associated with the service need in order to allow the system to determine a solution to the identified fault); 
retrieve an error type associated with the at least one service need based on the identified one or more predefined technology area, predefined application area, and device category from the digital research expert request a solution bot for a resolution to the error type associated with at least one service need (¶ 72, 73, 79, 88, 93, 94, 112, 117 wherein the system retrieves error codes (and the like) associated with the service need based the device category and utilizes machine learning (and the like) to determine a solution for the particular fault as indicated by the collected data and error code); 
enable provisioning of the resolution via the solution bot to the entity when the solution bot succeeds in retrieving a satisfactory resolution to the at least one service need from a solution database (¶ 44, 54, 63, 92, 117 wherein the system utilizes machine learning, collected information, and standards/policies regarding set values, thresholds, or expected performance parameters for the particular machinery in order to compare and determine whether the current real time operations of the machinery are performing as they should and, if not, utilize the known thresholds, or expected performance parameters for the particular machinery in order to calibrate the machinery back to expected performance/operation levels); 
[…]; and 
[…].
Hsu discloses a system and method for monitoring the performance of machinery and utilizing known stored information in order to determine if the real time operations of the machinery are performing as expected.  Although Hsu discloses that that the analysis and resolution process can be performed by either the system or by human personnel in response to the system providing the necessary information to the personnel, Hsu fails to explicitly disclose whether it is old and well-known in the art to notify human personnel to resolve an issue in response to the automated system being unable to resolve the issue.
To be more specific, Hsu fails to explicitly disclose:
identify a specific service provider organization and a specific resolver group capable of resolving the at least one service need when the solution bot fails to retrieve the satisfactory resolution to the at least one service need; and 
assign the at least one service need to the specific resolver group for enabling resolution of the at least one service need by the specific resolver group as per predefined service resolution agreements.
However, Klein, which is also directed towards providing remote support, further teaches that it is not only old and well-known in the art to utilize an automated system and live personnel to resolve an issue, but to further program the automated system that, upon failing to resolve the issue, to contact a live agent to resolve the issue.  Klein teaches that it is old and well-known in the art for automated agents to not always be capable of resolving an issue and, consequently, in an attempt to resolve the issue, the automated system will route the issue to a live agent based upon the nature of the question, the skillset of the agent or the identity of the caller and caller information that indicates a previous agent on the same matter.  Since Hsu already teaches that an automated system and human involvement is known in the art in order to resolve an identified issue and since it is also known to notify a human about an issue by way of the system it would have been obvious to further include the concept of contacting a live agent when the automated system is unable to resolve an issue as a live agent would have access to information and have certain skillsets that the system does not have access to, but are needed in order to resolve an issue.
(For support see: 107) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the fault detection and resolution system and method of Hsu with the ability to further configure the automated system to contact a live agent when the automated system is unable to resolve an issue, as taught by Klein, as this would result in a more robust issue resolution system that would increase the chances of having an issue be resolved, especially in light of the fact that it is known in the art for automated system to not always be capable of providing a resolution.
In regards to claims 2, 10, 18, the combination of Hsu and Klein discloses the system of claim 1 (the computer-implemented method of claim 9; the non-transitory computer readable medium of claim 17), further comprising:   
a plurality of adaptors, each adaptor coupled to an entity of the enterprise, configured to: 
fetch the plurality of service related data from the plurality of entities; and 
communicate the plurality of service related data to the network interface coupled to the bigdata processing module
(Hsu - Fig. 2, 6; ¶ 54, 65 wherein the system is in communication with a plurality of machinery in order to collect, analyze, compare, and diagnose each piece of machinery over the communication network).  
In regards to claims 3, 11, the combination of Hsu and Klein discloses the system of claim 1 (the computer-implemented method of claim 9), wherein an entity comprises one of a personnel, a consumer application, a business application, a machine and a device associated with the enterprise (Fig. 2, 6; ¶ 54, 65 wherein the entity is a piece of machinery).  
In regards to claims 4, 12, the combination of Hsu and Klein discloses the system of claim 1 (the computer-implemented method of claim 9), further comprising: a big data storage structure, communicatively coupled to the network interface, configured to store the plurality of service related data in one of a structured, unstructured, and semi-structured format (¶ 79, 91 wherein the system formats data into structured data and utilizes big data that is coupled to the network as well as receiving unstructured or semi-structured data in raw format for further processing).  
In regards to claims 5, 13, 19, the combination of Hsu and Klein discloses the system of claim 1 (the computer-implemented method of claim 9; the non-transitory computer readable medium of claim 17), wherein the digital research expert comprises: 
a data fetching module, configured to retrieve an updated set of industry standard data comprising industry trend data and error type data related to one or more of technology areas, application areas and device categories related to the plurality of entities from a plurality of external data sources (¶ 63, 65, 117, 118 wherein the system retrieves updated data of industry standards in order to analyze and determine the state of the machinery’s performance/operations and allowing the system to determine whether the data should be compared against fabricator requirements or general requirements, which can be further based on other plants and manufacturers in order to identify trends, as well as whether or not there is an error with the operations/performance of the particular machinery as compared against the industry); 
a processing module configured to (¶ 110 wherein the system includes a processor wherein the system includes a processing module): 
analyze, and validate the retrieved set of industry standard data (¶ 63, 65, 117, 118  wherein the analyzes and validates retrieved data of the industry and its standards); and 
identify the error type associated with the one or more of the technology areas, the application areas and the device categories (¶ 69, 72, 73, 79, 88, 93, 94, 112, 117 wherein the system identifies an error type based on the operation/performance data of the machinery the system is monitoring for the particular piece of machinery); 
an error content database configured to store (¶ 57, 63, 64, 66, 117 wherein the system utilizes big data in order to identify the error or fault of the machinery): 
the validated set of industry standard data, and a set of predefined external rules, wherein a predefined external rule comprises one or more service needs mapped to one or more validated industry standard data (¶ 65, 117, 118, 119 wherein the system validates the information it retrieves and compares against the machinery and where the information can be retrieved from external sources with their corresponding rules in order to determine if the machinery is operating within acceptable tolerances); and 
a second communication interface configured to provide the automated digital service desk with one or more predefined external rules, and error type data related to the at least one service need from the error content database, upon receiving a request for the industry standard data related to the at least one service need from the first communication interface of the automated digital service desk (¶ ¶ 44, 54, 63, 92, 117, 120 wherein the system is comprised of various communication interfaces (including those discussed above) to communicate with various entity types and sources of information in order to allow the system to evaluate the operation/performance of the machinery and determine whether it is operating as expected or whether servicing is needed).  
In regards to claims 6, 14, 20, the combination of Hsu and Klein discloses the system of claim 1 (the computer-implemented method of claim 9; the non-transitory computer readable medium of claim 17), wherein the at least one processor of the automated Digital Service Desk is further configured to: update the solution bot and the solution database with the resolution provided by the specific resolver group when the solution bot fails to provide the satisfactory resolution to the at least one service need (Klein – ¶ 37, 39, 102, 105 wherein the system can be updated with new information in order to assist the automated agent with future issues based on the specifics of interactions and resolutions when a live agent was needed). 
In regards to claims 7, 15, the combination of Hsu and Klein discloses the system of claim 1 (the computer-implemented method of claim 9), wherein the service need comprises one of an incident, a problem, a service request, and a change request (¶ 72, 73, 79, 88, 93, 94, 112, 117 wherein the service need is in response to a detected fault).  
In regards to claims 8, 16, the combination of Hsu and Klein discloses the system of claim 7 (the computer-implemented method of claim 15), wherein the at least one processor of the automated digital service desk is further configured to: 
identify the at least one service need as the incident when the plurality of meaningful data units map to a first pattern that indicates existence of an abnormality in reference to an expected key performance indicator of the entity (¶ 54, 72, 78, 120 wherein a service need is identified as an incident based on the determination of a change that was made which is based on a comparison and analysis of the machinery’s performance/operations against expected performance/operations and historical information); 
identify the at least one service need as the problem when the plurality of meaningful data units map to a second pattern that indicates a probability of occurrence of an abnormality in reference to the expected key performance indicator of the entity (¶ 54, 59, 72, 78 wherein a service need is identified as a problem based on the detection of a fault or possible fault which is based on a comparison and analysis of the machinery’s performance/operations against expected performance/operations); 
identify the at least one service need as the service request when the plurality of meaningful data units map to a third pattern that indicates one of provisioning of resources and execution of additional tasks essential for meeting at least one requirement of the entity (¶ 59, 60, 78 wherein a service need is identified as a service request based on a comparison and analysis of the machinery’s performance/operations against expected performance/operations in relation to the usage or life expectancy parameter associated with the machinery); and 
identify the at least one service need as the change request when the plurality of meaningful data units map to a fourth pattern that indicates enhancing the expected performance behavior of the entity to meet at least one additional enterprise requirements (¶ 60, 78 wherein a service need is identified as an incident based on the determination of a change that was made which is based on a comparison and analysis of the machinery’s performance/operations against expected performance/operations and historical information).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Berg et al. (US PGPub 2002/0022959 A1); Wittliff (US PGPub 2016/0180607 A1); Conway et al. (US PGPub 2017/0322705 A1); Christian Birk Jones (Fault detection and diagnostics of an HVAC sub-system using adaptive resonance theory neural networks) – which are directed towards remote diagnostic and troubleshooting systems in order to identify are resolve issues remotely
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/10/2021